DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 are pending for examination.  Independent claim 1 is amended and claims 5-9 are new.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection is necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schaye [US 10981496 B2] in view of Litke et al [US 10227034 B2] in further view of Yoo et al [US 20150228869 A1].
As for claim 1, Schaye discloses a notification device (110) in a vehicle, which emits light in a linear shape along an upper edge of a windshield (column 5, lines 27-42 and column 13, lines 10-33) is visible through the windshield from a front of the vehicle (column 10, lines 10-15), and enables a person outside the vehicle to be notified of a predetermined operating state of the vehicle by the light emission (column 1, lines 60-65),  the notification device comprising
a plurality of spot-shaped light sources (LEDs) arranged at intervals on a substrate so as to follow the edge of the windshield (Figure 13 and column 10 lines 10-33; Schaye suggests that the notification device can be used in various places on the vehicle and take various form factors as shown in the figures.  The light sources may take the form of a light strip across the windshield.), 
a reflecting part reflecting light from the light sources to the front (column 4, lines 13-23), an outer lens transmitting therethrough the light heading toward the front from the reflecting part, and a housing supporting the light sources, the reflecting part, and the outer lens wherein the reflecting part is formed inside the housing to receive light from the light sources to forward the received light forwardly toward the outer lens (column 4, lines 13-23, and column 7, lines 16-24.  While, column 7, lines 16-24 mentions two side frames, the skilled artisan would have recognized that the two side frames would not have been present in different lighting configurations such as the ones suggested in column 10, lines 10-33.).
Schaye does not specifically disclose that the notification device is arranged at the upper edge of the windshield or that the outer lens has on at least one of a front face and a rear face thereof a fine concave-convex face that diffuses the light which is received from the reflecting part and transmitted through the outer lens.  
In an analogous art, Litke discloses a notification device in a vehicle, which emits light in a linear shape along an upper edge of a windshield, is visible through the windshield from a front of the vehicle, and enables a person outside the vehicle to be notified of a predetermined operating state of the vehicle by the light emission, the notification device comprising a plurality of spot-shaped light sources arranged at intervals so as to follow the upper edge of the windshield (column 7, lines 10-50; see Also Figures 2 and 13). Having each of the references on hand, it would have been obvious to the skilled artisan to modify Schaye to mount notification device along the upper edge of the windshield as taught by Litke.  Since Schaye suggests mounting the notification device at various places, the skilled artisan would have had good reason to pursue the known options for mounting the notification device that were within his/her technical grasps at the time of filing the instant application.  Moreover, Schaye specifically suggests that the notification device may be used along a windshield.  The skilled artisan would have had good reason to look to the art for placement of the notification device on a windshield, absent any specific teaching in Schaye.
Neither Schaye nor Litke disclose that the lens has a fine concave-convex face.  In an analogous art, Yoo discloses that it was known for light sources to comprise a lens having a concave-convex face to diffuse light in a desired manner through an outer lens (paragraphs 0137-0138).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the notification of Schaye as modified by Litke to include the concave-convex outer lens face taught by Yoo in order to yield the predictable results of a device wherein the light that is received from the reflecting part and transmitted through the outer lens could be diffused in a desirable manner that would grab the attention of onlookers without distracting the driver.
As for claim 2¸ Litke discloses that the housing has a rear part and a front part, the rear part being fixed to a roof part of the vehicle and the front part being fixed to an upper inner face of the windshield (Figure 2 and column 7, lines 10-28).
As for claims 3 and 4¸ Schaye discloses a laterally long knurled surface on one face of the lens (912, see figure 9). Each of the references in silent on surface of the other face of the lens.  Having each of the references on hand, it would have been obvious to the skilled artisan that the objective of the inventions would be to emit and diffuse light in an effective manner.  More specifically, emit the light in an effective manner to alert onlookers without distracting the driver of the vehicle.  As such, the skilled artisan would have good reason to try various arrangements and alterations to the lens structure to yield the desired lighting effect.
As for claim 7¸ Schaye discloses that the reflectors are used to help magnify the illumination from the LEDs.  Having the teaching of Yoo on hand, it would have been obvious to the skilled artisan to modify the reflective part of Schaye to be formed with a fine concave-convex surface in order to yield the predictable results of a more efficient and magnified light resulting from the LEDs.

Allowable Subject Matter
Claims 5, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684